        Case 8:06-cr-00131-DKC Document 831 Filed 05/12/20 Page 1 of 7



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

                                             :
UNITED STATES OF AMERICA
                                             :

       v.                                    :    Criminal No. DKC 06-00131-003

                                             :
TERRY BARBA
                                             :

                               MEMORANDUM OPINION

       Presently pending and ready for resolution is the motion

for imposition of a reduced sentence pursuant to Section 404 of

the First Step Act of 2018, Pub.L.No. 115-391, § 404, 132 Stat.

5194, 5222 filed by Terry Barba.                  (ECF No. 825).      The Government

filed an opposition, (ECF No. 826), and Mr. Barba filed a reply,

(ECF No. 827).

       Mr.   Barba    was    one   of   fourteen         defendants   charged    in   a

multi-count superseding indictment.                  He was charged in count one

with    conspiracy      to    distribute          and    possess   with   intent      to

distribute five kilograms or more of cocaine and fifty grams or

more of cocaine base, in violation of 21 U.S.C. § 846.                                On

November 1, 2007, Mr. Barba pleaded guilty pursuant to a plea

agreement     to     the     charge     in       count   one,   albeit    to    lesser

quantities, namely 500 grams or more of cocaine and 5 grams or

more of crack.        The plea agreement stipulated that the quantity

of cocaine foreseeable to him was at least 3.5 kilograms, but
            Case 8:06-cr-00131-DKC Document 831 Filed 05/12/20 Page 2 of 7



less than 5 kilograms, and the statement of facts recited that

he was involved in a conspiracy to distribute and possess with

intent to distribute 500 grams or more of cocaine hydrochloride.

The   penalty       section          recited    that    the    potential    imprisonment

ranged from a mandatory minimum of 5 years, to a maximum of 40

years.        The plea agreement also stated that the Government would

not file a notice of prior convictions, pursuant to 21 U.S.C.

§ 851, that would have resulted in an enhanced mandatory minimum

sentence.              The     presentence           report    clearly     reflects   the

understanding that the plea was to conspiracy to distribute 500

grams or more of cocaine and 5 grams or more of crack.

        Mr. Barba was sentenced, as a career offender, on February

6, 2008, to 240 months imprisonment, followed by 5 years of

supervised        release.           There     have    been   several    post-conviction

challenges        to     the    conviction       and    sentence,    and   requests   for

reduction,         but       none,    so     far,     have    been   successful.      The

currently pending motion was filed April 16, 2020.

        Mr. Barba seeks a reduction of his sentence to time served.1

He reports that his current scheduled release date is May 8,

2023.        The Government opposes the motion, contending that while

he may be eligible he is nonetheless not deserving of a sentence

reduction.          As will be discussed, Mr. Barba is eligible for

        1
        The Government contends that a time served sentence
amounts to 170 months.    Mr. Barba claims that it amounts to a
200-month sentence, after accounting for good-time credit.
                                                 2
         Case 8:06-cr-00131-DKC Document 831 Filed 05/12/20 Page 3 of 7



consideration         under     the   First         Step     Act.      Eligibility        is,

however, only the prerequisite; it does not require reduction.

Rather, the court has discretion, applying all of the 18 U.S.C.

§ 3553(a)      sentencing        factors           and     assessing    post-sentencing

conduct, to decide whether and how much to reduce a sentence.

        Mr. Barba was sentenced on February 6, 2008, for conduct

occurring in March 2006.              The Fair Sentencing Act of 2010 was

signed into law August 3, 2010.                          It did not apply to those

sentenced before its effective date.                         The First Step Act was

adopted in 2018, and provides that, notwithstanding Dorsey v.

United States, 567 U.S. 260 (2102), certain persons may seek a

retroactively         reduced    sentence.           Section      404(b)      provides:   “A

court that imposed a sentence for a covered offense may . . .

impose a reduced sentence as if sections 2 and 3 of the Fair

Sentencing Act of 2010 were in effect at the time the covered

offense     was   committed.”          Section           404(a)     defines    a    “covered

offense”     as   a    violation      of   a       federal     criminal    statute,       the

statutory penalties for which were modified by section 2 or 3 of

the Fair Sentencing Act that was committed before August 3,

2010.       There     are     limitations,          however,      outlined     in   Section

404(c):

        No court shall entertain a motion made under this
        section to reduce a sentence if the sentence was
        previously imposed or previously reduced in accordance
        with the amendments made by sections 2 and 3 of the
        Fair Sentencing Act of 2010 or if a previous motion

                                               3
           Case 8:06-cr-00131-DKC Document 831 Filed 05/12/20 Page 4 of 7



       made under this section to reduce the sentence was,
       after the date of enactment of this Act, denied after
       a complete review of the motion on the merits.

       Section 2 of the Fair Sentencing Act altered the quantity

threshold for the mandatory minimums in 21 U.S.C. § 841, and

Section        3     eliminated    the        mandatory      minimum      for   simple

possession.          In United States v. Wirsing, 943 F.3d 175, 185-86

(4th   Cir. 2019), the United States Court of Appeals for the

Fourth Circuit concluded that a person is eligible if he was

sentenced          under   21   U.S.C.    §       841(a)    and     (b)(1)(A)(iii)    or

(B)(iii).          In United States v. Gravatt, 953 F.3d 258, 262-64 (4th

Cir. 2020), the Fourth Circuit held that a defendant remains

eligible under the Act even if the conspiracy for which he was

convicted encompassed distribution of both cocaine powder and

crack cocaine.

       Mr. Barba contends, of course, that he is eligible to seek

a reduced sentence.             The Government “acknowledges that Gravatt

is controlling” and that Mr. Barba’s motion “is entitled to be

considered on the merits.”2              (ECF No. 826, at 7).           The Government

argues that “although the [c]ourt may be constrained by the

Gravatt       decision      from   finding        [Mr.     Barba]    ineligible,     the




       2
       The Government “do[es] not concede that [Gravatt] was
decided correctly[]” and “note[s] [its] objection for purposes
of any subsequent appeal in this case or others.” (ECF No. 826,
at 7).
                                              4
         Case 8:06-cr-00131-DKC Document 831 Filed 05/12/20 Page 5 of 7



[c]ourt can still deny relief as a matter of discretion.”                       (Id.,

at 8).

      While Mr. Barba is eligible for consideration, whether and

how   much    to    reduce    a    sentence    remains      within    the    court’s

discretion.        Mr. Barba has been incarcerated for over fourteen

years.       During    that   time,    he     has   taken    classes,       including

learning computer skills, developed job skills, obtained a GED,

and avoided serious disciplinary infractions.                   He is currently

housed in a minimum-security camp near his family in New Jersey.

He has family support, and a residential plan if released.

      The Government points to the seriousness of the offense and

his   criminal     history    as   counterweights      to    his     conduct   since

incarceration.        It characterizes the offense conduct as follows:

      Beginning in or about March 2005 and continuing
      through March 2006, the Petitioner conspired with
      others to distribute large quantities of drugs to the
      small community of St. Mary’s County.     The level of
      drugs was colossal in this lightly populated county in
      comparison   to  some   larger   communities  such  as
      Baltimore County.    The conspiracy also involved at
      least 15 defendants.     Petitioner stipulated that at
      least 3.5 kilograms but less than 5 kilograms of
      cocaine was attributable to him. See PSR at ¶¶ 8-13;
      ECF No. 441 (Sentencing Transcript).

(ECF No. 826, at 9).          Regarding criminal history, the Government

reports:

      Petitioner has four previous convictions, three of
      which were for possession with intent to distribute a
      controlled dangerous substance (“CDS”). See PSR at ¶¶
      31-49. Petitioner had his first conviction at age 18
      for unlawful possession of a weapon and possession

                                         5
         Case 8:06-cr-00131-DKC Document 831 Filed 05/12/20 Page 6 of 7



      with intent to distribute a CDS (Cocaine). PSR at ¶¶
      31-33.    On September 26, 1997, the Petitioner was
      sentenced to 15 years in prison by Superior Court of
      New Jersey, Essex County for Manslaughter, involving
      an off-duty correctional officer.    PSR at ¶¶ 36-37.
      On September 12, 1997, the Petitioner was sentenced to
      63 months in prison by the United States District
      Court for the District of New Jersey, for distribution
      of CDS near a school zone.         PSR at ¶¶ 38-49.
      Furthermore, at the time that the instant offense was
      committed, the Petitioner was still on probation for
      the latter offense. PSR at ¶ 51.

(Id.).     The Government also emphasizes Judge Titus’s remarks at

sentencing on this troubled history:

           As the Honorable Roger W. Titus clearly expressed
      at Petitioner’s sentencing, “[t]his is a defendant who
      in spite of repeated brushes with the law has simply
      never learned his lesson.   He has been given breaks.
      He has been given supervised release that he’s
      violated.   And he has shown very little respect for
      the law.” Judge Titus concluded that in light of the
      seriousness of the offense, Petitioner’s criminal
      history and the substantial need to protect the
      public, a sentence of 240 months was appropriate. See
      ECF 441 at 10-11.

(Id., at 10).      The parties dispute both how the guidelines would

be calculated today, and whether any other changes in the law

should    be   recognized,    such   as       that   conspiracy   to    distribute

controlled substances no longer qualifies for career offender

status.      It is not necessary to resolve those disputes, however,

because the reduction sought here is appropriate even if the

career offender designation is appropriate, and the guidelines

remain unchanged.        Mr. Barba received the longest sentence of

the   many     defendants    involved         in   this   conspiracy,    arguably


                                          6
       Case 8:06-cr-00131-DKC Document 831 Filed 05/12/20 Page 7 of 7



despite not being the most involved.             At the initial sentencing,

the Government sought a sentence of at least 215 months.                         A

reduction of three years in real time equates, as Mr. Barba

suggests,   to    a    reduction     of   approximately     40   months    in   the

imposed length.        He will still have served the longest sentence

of any of his co-defendants (or equally as long as one).                   He has

conducted himself admirably while in custody, earning placement

in a camp and recommendation for the longest possible time in

home confinement.       His letter to the court reflects maturity and

hope, and the letters from supporters augur well for the success

of his re-entry.

      Because     of    the    COVID-19       crisis,    Mr.     Barba    requests

immediate release, rather than any transition time, or period of

quarantine.      He proposes being permitted to leave to live with

his    daughter        while    he        self-quarantines        there     before

transitioning to live with his father.                  Because he proposes to

live in New Jersey, the probation office in that jurisdiction

must be consulted and will need to accept responsibility for

supervision and approve the plan.             Until the court hears whether

that has happened, immediate release will not be ordered.                   At an

appropriate time, a separate order and an amended judgment will

be entered.

                                                /s/
                                      DEBORAH K. CHASANOW
                                      United States District Judge

                                          7
